Exhibit 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of October 16,
2014, between Broadway Financial Corporation, a Delaware corporation and parent
company of Broadway Federal Bank, f.s.b (the “Company”), on the one hand, and
Gapstow Financial Growth Capital Fund I LP, a Delaware limited partnership, and
National Community Investment Fund, a trust (each an “Investor” and,
collectively, the “Investors”), on the other hand.  For good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company and the Investor hereby agree as follows:

 

1.                                      REGISTRATION RIGHTS

 

(a)                                 Shelf Registration.

 

(i)                                     Subject to the terms and conditions of
this Agreement, the Company covenants and agrees that upon the expiration of
ninety (90) days after the date on which the transactions contemplated by the
Subscription Agreements, each dated as of October 16, 2014 between the Company
and the Investors (the “Subscription Agreements”) are consummated (the “Filing
Deadline”), the Company shall have prepared and filed with the Securities and
Exchange Commission (the “SEC”) one or more Shelf Registration Statements
covering the resale of all of the Registrable Securities (or, if permitted by
the rules of the SEC, otherwise designated an existing Shelf Registration
Statement filed with the SEC to cover such Registrable Securities), and, to the
extent the Shelf Registration Statement has not theretofore been declared
effective or is not automatically effective upon such filing, the Company shall
use reasonable best efforts to cause such Shelf Registration Statement to be
declared or become effective as soon as practicable (and in any event no later
than the Effectiveness Deadline) and to keep such Shelf Registration Statement
continuously effective and in compliance with the Securities Act and usable for
resale of such Registrable Securities until the date that is 12 months after the
initial effective date thereof (the “Registration Termination Date”).

 

(ii)                                  Any registration pursuant to this
Section 1(a) shall be effected by means of a shelf registration under the
Securities Act (a “Shelf Registration Statement”) in accordance with the methods
and distribution set forth in the Shelf Registration Statement and Rule 415.

 

(b)                                 Piggyback Registration.

 

(i)                                     As long as an Investor holds Registrable
Securities (as defined below), if at any time or from time to time, the Company
shall determine to register any of its securities under the Securities Act of
1933, as amended (the “Securities Act”) (except for the registration of
securities (x) to be offered pursuant to an employee benefit plan on Form S-8 or
pursuant to a registration made on Form S-4 or any successor forms then in
effect or (y) in a transaction relating solely to the sale of debt or
convertible debt instruments), at any time, and the registration form to be used
may be used for the registration of the Registrable Securities (a “Piggyback
Registration”), the Company shall:

 

(A)                               give to the Investor thirty (30) days written
notice prior to filing the registration statement (the “Piggyback Registration
Notice”); and

 

--------------------------------------------------------------------------------


 

(B)                               include in such registrations, and in any
underwriting involved therein, all the Registrable Securities specified in a
written request made by the Investor within fifteen (15) days after receipt of
such written notice from the Company, except as set forth in subsection
(ii) below.

 

(ii)                                  If the registration is for a registered
public offering involving an underwriting, the Company shall so advise the
Investor as a part of the Piggyback Registration Notice.  In such event, the
right of the Investor to registration shall be conditioned upon the Investor’s
participation in such underwriting and the inclusion of the Investor’s
Registrable Securities in the underwriting to the extent provided herein.  If
the Investor proposes to distribute its securities through such underwriting, it
shall (together with the Company and any other holders distributing their
securities through such underwriting) enter into an underwriting agreement in
the form agreed to by the Company with the underwriter(s) selected for such
underwriting by the Company.  The Investor and its legal counsel shall have the
right to review and comment on such underwriting agreement but shall not have
any approval rights with respect thereto.  Notwithstanding any other provision
of this Agreement, if the managing underwriter determines that marketing factors
require a limitation of the number of shares to be underwritten, the managing
underwriter may limit the number of Registrable Securities to be included in the
registration and underwriting.  The Company shall so advise the Investor and the
other holders distributing their securities through such underwriting pursuant
to a Piggyback Registration, and the number of shares of Registrable Securities
and other securities that may be included in the registration and underwriting,
after first including all securities proposed to be offered and sold by the
United States Department of the Treasury or its permitted transferees and by the
Company, shall be allocated among the Investor and other holders otherwise
entitled to registration rights in proportion, as nearly as practicable, to the
respective amounts of Registrable Securities sought to be registered by the
Investor and other securities held by other holders at the time of filing the
registration statement.  If the Investor disapproves of the terms of any such
underwriting, the Investor may elect to withdraw therefrom by written notice to
the Company and the managing underwriter.

 

2.                                      EXPENSES OF REGISTRATION

 

All expenses incurred in connection with the registrations pursuant to Section 1
hereof, including all registration, filing and qualification fees, printing
expenses, fees and disbursements of counsel for the Company and expenses of any
special audits of the Company’s financial statements incidental to or required
by such registration, shall be borne by the Company, except that the Company
shall not be required to pay underwriters’ fees, discounts or commissions
relating to Registrable Securities or fees of separate legal counsel for
Investors.

 

3.                                      REGISTRATION PROCEDURES

 

(a)                                 Company Obligations.

 

In the case of each registration effected by the Company pursuant to this
Agreement, the Company will keep the Investors who have rights with respect
thereto pursuant to this Agreement advised in writing as to the initiation of
each registration and as to the completion thereof.  In addition, at its expense
the Company will:

 

2

--------------------------------------------------------------------------------


 

(i)                                     In the case of Piggyback Registrations,
keep such registration pursuant to this Agreement continuously effective for a
period of ninety (90) days, or such reasonable period necessary to permit the
Investors to complete the distribution described in the registration statement
relating thereto, whichever first occurs;

 

(ii)                                  Prepare and file with the SEC a prospectus
supplement with respect to a proposed offering of Registrable Securities
pursuant to an effective registration statement and, subject to this
Section 3(a), keep such registration statement effective and such prospectus
supplement current.

 

(iii)                               Prepare and file with the SEC such
amendments and supplements to the applicable registration statement and the
prospectus or prospectus supplement used in connection with such registration
statement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by such
registration statement.

 

(iv)                              Furnish to the Holders such number of correct
and complete copies of the applicable registration statement and each such
amendment and supplement thereto (including in each case all exhibits) and of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned or to be distributed by them.

 

(v)                                 Use its reasonable best efforts to register
and qualify the securities covered by such registration statement under such
other securities or blue sky laws of such jurisdictions as shall be reasonably
requested by the Holders, to keep such registration or qualification in effect
for so long as such registration statement remains in effect, and to take any
other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided, that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.

 

(vi)                              Notify each Holder of Registrable Securities
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act of the happening of any event as a result of which the
applicable prospectus, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing (which notice shall not contain any material
non-public information).

 

(vii)                           Give written notice to the Holders (which notice
shall not contain any material, non-public information):

 

(A)                               when any registration statement filed pursuant
to Section 1A or any amendment thereto has been filed with the SEC (except for
any amendment effected by the filing of a document with the SEC pursuant to the
Exchange Act) and when such registration statement or any post-effective
amendment thereto has become effective;

 

(B)                               of any request by the SEC for amendments or
supplements to any registration statement or the prospectus included therein or
for additional information;

 

3

--------------------------------------------------------------------------------


 

(C)                               of the issuance by the SEC of any stop order
suspending the effectiveness of any registration statement or the initiation of
any proceedings for that purpose;

 

(D)                               of the receipt by the Company or its legal
counsel of any notification with respect to the suspension of the qualification
of the Common Stock for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and

 

(E)                                of the happening of any event that requires
the Company to make changes in any effective registration statement or the
prospectus related to the registration statement in order to make the statements
therein not misleading (which notice shall be accompanied by an instruction to
suspend the use of the prospectus until the requisite changes have been made).

 

(viii)                        Use its commercially reasonable best efforts to
prevent the issuance or obtain the withdrawal of any order suspending the
effectiveness of any registration statement referred to in
Section 3(a)(vii)(C) at the earliest practicable time.

 

(ix)                              Upon the occurrence of any event contemplated
by Section 3(a)(vii)(C) or 3(a)(vii)(E) and subject to the Company’s rights
under Section 3(b), promptly prepare a post-effective amendment to such
registration statement or a supplement to the related prospectus or file any
other required document so that, as thereafter delivered to the Holders, the
prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

(x)                                 Cause all such Registrable Securities to be
listed on each securities exchange on which the same class of securities issued
by the Company are then listed.

 

(xi)                              If requested by Holders of a majority of the
Registrable Securities being registered and/or sold in connection therewith,
promptly include in a prospectus supplement or amendment such information as the
Holders of a majority of the Registrable Securities being registered and/or sold
in connection therewith may reasonably request in order to permit the intended
method of distribution of such securities and make all required filings of such
prospectus supplement or such amendment as soon as practicable after the Company
has received such request.

 

(xii)                           Timely provide to its security holders earnings
statements satisfying the provisions of Section 9(a) of the Securities Act and
Rule 158 thereunder.

 

(b)                                 Suspension of Sales.  Upon receipt of
written notice from the Company that a registration statement, prospectus or
prospectus supplement contains or may contain an untrue statement of a material
fact or omits or may omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading or that circumstances
exist that make use of such registration statement, prospectus or prospectus
supplement inadvisable, each Holder of Registrable Securities shall forthwith
discontinue disposition of Registrable Securities pursuant to such registration
statement until such Holder has received copies of a supplemented or amended
prospectus or prospectus supplement, or until such Holder is advised in writing
by the Company that the use of the prospectus and, if applicable, prospectus
supplement may be resumed, and, if so directed by the Company, such Holder shall
deliver to the

 

4

--------------------------------------------------------------------------------


 

Company (at the Company’s expense) all copies, other than permanent file copies
then in such Holder’s possession, of the prospectus and, if applicable,
prospectus supplement covering such Registrable Securities current at the time
of receipt of such notice (each such suspension, a “Suspension Period”).  No
single Suspension Period shall exceed forty-five (45) consecutive days and the
aggregate of all Suspension Periods shall not exceed one hundred twenty (120)
days during any twelve (12) month period.

 

(c)                                  Termination of Registration Rights.  A
Holder’s registration rights as to any securities held by such Holder (and its
Affiliates, partners, members and former members) shall not be available unless
such securities are Registrable Securities.

 

(d)                                 Furnishing Information.

 

(i)                                     Neither the Investor nor any Holder
shall use any free writing prospectus (as defined in Rule 405) in connection
with the sale of Registrable Securities without the prior written consent of the
Company.

 

(ii)                                  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Section 1 as to a
selling Holder that such selling Holder shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registered offering of their Registrable Securities.

 

4.                                      INDEMNIFICATION

 

(a)                                 In the event of a registration of any of the
Registrable Securities under the Securities Act pursuant to this Agreement, the
Company will (i) indemnify and hold harmless each Investor whose shares are so
registered and each other person, if any, who controls such Investor or
Investors within the meaning of the Securities Act, against any losses, claims,
damages or liabilities, costs and expenses (including reasonable fees, expenses
and disbursements of attorneys and other professionals involved) joint or
several (collectively, “Losses”), to which such Investor or Investors, such
underwriter or controlling person may become subject under the Securities Act or
otherwise, insofar as such Losses (or actions in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
Registrable Securities were registered under the Securities Act, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof or in any free writing prospectus (as such term is defined in Rule 405)
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by the Company of any
rule or regulation promulgated under the Securities Act or any state securities
law applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, and (ii) will reimburse such
Investor or Investors, each of its or their officers, directors and partners,
and each person controlling such Investor or Investors, each such underwriter
and each person who controls any such underwriter, for any reasonable legal and
any other expenses incurred in connection with investigating, defending or
settling any such claim, loss, damage, liability or action.  Notwithstanding the
foregoing, the Company will not be liable in any such case to the extent that
any such Loss arises out of or is based on any untrue statement or

 

5

--------------------------------------------------------------------------------


 

omission based upon written information furnished to the Company in an
instrument duly executed by the Investor specifically for use therein.

 

(b)                                 Each Investor will, if Registrable
Securities held by or issuable to such Investor are included in the securities
for which a registration is being effected, (i) indemnify and hold harmless the
Company, each of its directors and officers, each underwriter, if any, of the
Company’s securities covered by such registration statement, each person who
controls the Company and each underwriter within the meaning of the Securities
Act, against all Losses, (or actions in respect thereof) arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any such registration statement, prospectus, offering circular or
other document, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and (ii) will reimburse the Company, such directors,
officers, partners, persons or underwriters for any reasonable legal or any
other expenses incurred in connection with investigating, defending or settling
any such Loss, in each case to the extent, but only to the extent, that such
untrue statement (or alleged untrue statement) or omission (or alleged omission)
is made in such registration statement, prospectus, offering circular or other
document in reliance upon and in conformity with written information furnished
to the Company in an instrument duly executed by the Investor specifically for
use therein.  Notwithstanding the foregoing, the total amount for which the
Investor, its officers, directors and partners, and any person controlling the
Investor, shall be liable under this Section 4(b) shall not in any event exceed
the aggregate proceeds received by the Investor from the sale of its Registrable
Securities in such registration.

 

(c)                                  If the indemnification provided for in this
Section 4 is unavailable to an Indemnified Party with respect to any Losses,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses in such proportion as is appropriate to reflect the
relative fault of the Indemnified Party, on the one hand, and the Indemnifying
Party, on the other hand, in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations. 
The relative fault of the Indemnifying Party, on the one hand, and of the
Indemnified Party, on the other hand, shall be determined by reference to, among
other factors, whether the untrue statement of a material fact or omission to
state a material fact relates to information supplied by the Indemnifying Party
or by the Indemnified Party and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such misstatement or
omission; the Company and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 4 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 4(c).  No Indemnified
Party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from the
Company or any other Indemnifying Party if the Company or such other
Indemnifying Party was not guilty of such fraudulent misrepresentation.

 

(d)                                 Each party entitled to indemnification under
this Section 4 (the “Indemnified Party”) shall give notice to the party required
to provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claims as to which indemnity may
be sought, and shall permit the Indemnifying Party to assume the defense of any
such claim or any litigation resulting therefrom; provided, however, that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or litigation,

 

6

--------------------------------------------------------------------------------


 

shall be approved by the Indemnified Party (whose approval shall not be
unreasonably withheld), and the Indemnified Party may participate in such
defense at such party’s expense.  Notwithstanding the foregoing, the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations hereunder, unless such failure resulted in
actual detriment to the Indemnifying Party.  No Indemnifying Party, in the
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect of such claim or litigation.

 

(e)                                  Notwithstanding the foregoing, to the
extent that the provisions on indemnification contained in the underwriting
agreements entered into among one or more Investors, the Company and the
underwriters in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall be controlling as to the Registrable Securities included in the public
offering.

 

(f)                                   The indemnification provided by this
Section 4 shall be a continuing right to indemnification and shall survive the
registration and sale of any securities by any person entitled to
indemnification hereunder and the expiration or termination of this Agreement.

 

5.                                      REPORTS UNDER THE EXCHANGE ACT

 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the Securities Act and any other rule or regulation of the SEC
that may at any time permit Investor to sell securities of the Company to the
public without registration, the Company agrees to use its commercially
reasonable efforts to:

 

(a)                                 make and keep public information available,
within the meaning of Rule 144, including by filing all reports required under
the Exchange Act in a timely manner, at all times after the effective date of
the Shelf Registration Statement;

 

(b)                                 furnish to the Investors forthwith upon
request a written statement by the Company that it has complied with the
reporting requirements of Rule 144 (at any time after the effective date of the
Shelf Registration Statement), and of the Securities Act and the Exchange Act, a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents filed by the Company with the SEC as may be
reasonably requested to enable any such holder to take advantage of any rule or
regulation of the SEC permitting the selling of any such securities without
registration.

 

6.                                      LIMITATIONS IN CONNECTION WITH FUTURE
GRANTS OF REGISTRATION RIGHTS

 

From and after the date of this Agreement, the Company shall not, without the
prior written consent of the Investors who then hold Registrable Securities,
enter into any agreement with any holder or prospective holder of any securities
of the Company which would allow such holder or prospective holder to include
such securities in any registration filed under Section 1 hereof, unless under
the terms of such agreement, such holder or prospective holder may include such
securities in any such registration only to the extent that the inclusion of his
securities will

 

7

--------------------------------------------------------------------------------


 

not reduce the amount of the Registrable Securities of the Investor to be
included in such registration.

 

7.                                      TRANSFER OF REGISTRATION RIGHTS

 

The registration rights of the Investors (and of any permitted transferee of an
Investor) under this Agreement with respect to any Registrable Securities may be
assigned in whole or in part as provided in Section 8(b) below.

 

8.                                      CERTAIN DEFINITIONS

 

(a)                                 As used in this Agreement, the following
terms shall have the following respective meanings:

 

(i)                                     “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(ii)                                  “Effectiveness Deadline” means, with
respect to the Shelf Registration Statement required to be filed pursuant to
Section 1(a), the earlier of (i) the 90th calendar day following the Filing
Deadline and (ii) the 5th Business Day after the date the Company is notified
(orally or in writing, whichever is earlier) by the SEC that such Shelf
Registration Statement will not be “reviewed” or will not be subject to further
review; provided, that if the Effectiveness Deadline falls on a Saturday, Sunday
or other day that the SEC is closed for business, the Effectiveness Deadline
shall be extended to the next Business Day on which the SEC is open for
business.

 

(iii)                               “Holder” means any Investor and any other
holder of Registrable Securities to whom the registration rights conferred by
this Agreement have been transferred in compliance with Section 7.

 

(iv)                              “Register,” “registered” and “registration”
shall refer to a registration effected by preparing and (A) filing a
registration statement in compliance with the Securities Act and applicable
rules and regulations thereunder, and the declaration or ordering of
effectiveness of such registration statement or (B) filing a prospectus and/or
prospectus supplement in respect of an appropriate effective registration
statement.

 

(v)                                 “Registrable Securities” means any and all
shares of (i) common stock and non-voting common stock, each having a par value
$0.01 per share, of the Company (collectively, “Common Stock”) and (ii) capital
stock issued in respect of the Common Stock as a result of a stock split, stock
dividend, recapitalization or combination; provided, that the Company may, in
its discretion, require as a condition to offers and sales of any of the
foregoing pursuant to any registration that such securities be offered and sold
as, and converted into or exchanged for Common Stock on the closing of, any such
sale.  Notwithstanding the foregoing, Registrable Securities shall not include
any securities that would otherwise be Registrable Securities if the same are
(A) sold by a person in a transaction in which the person’s rights under this
Agreement are not properly assigned; or (B)(1) sold to or through a broker or
dealer or underwriter in a public distribution or a public securities
transaction, or (2) sold in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act, under

 

8

--------------------------------------------------------------------------------


 

Section 4(1) thereof so that all transfer restrictions, and restrictive legends
with respect thereto, if any, are removed upon the consummation of such sale.

 

(vi)                              “Rule 158,” “Rule 159A,” “Rule 405” and
“Rule 415” mean, in each case, such rule promulgated under the Securities Act
(or any successor provision), as the same shall be amended from time to time.

 

9.                                      MISCELLANEOUS

 

(a)                                 Except as otherwise expressly provided
herein, neither this Agreement nor any term hereof may be amended, waived,
discharged or terminated, except by a written instrument signed by the Company
and the Investors.

 

(b)                                 This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and permitted
assigns.  This Agreement, and the rights and obligations of the Investor
hereunder, may be assigned by the Investor to any person or entity to which
Registrable Securities are transferred by the Investor, and such transferee
shall be deemed to have acquired all of the rights and obligations of the
Investor for purposes of this Agreement; provided, that the transferee provides
written notice of such assignment to the Company and provided that any such
transfer shall be made strictly in accordance with all applicable laws; and
provided, further, that such rights may not be held or exercised by more than
one transferee of a single original Investor named herein at any one time.  The
Company may not assign its rights under this Agreement except to its
successors-in-interest as a result of a merger, reorganization or a sale of all
or substantially all of the assets of the Company.

 

(c)                                  This Agreement may be executed in any
number of counterparts, and each such counterpart hereof shall be deemed to be
an original instrument, but all such counterparts together shall constitute but
one agreement (notwithstanding that all of the parties are not signatories to
the original or the same counterpart, or that signature pages from different
counterparts are combined), and it shall not be necessary when making proof of
this Agreement or any counterpart thereof to account for any other counterpart,
and the signature of any party to any counterpart shall be deemed to be a
signature to and may be appended to any other counterpart.  For purposes of this
Agreement, a document (or signature page thereto) signed and transmitted by
facsimile machine or other electronic means is to be treated as an original
document.  The signature of any party on any such document, for purposes hereof,
is to be considered as an original signature, and the document transmitted is to
be considered to have the same binding effect as an original signature on an
original document.  At the request of any party, any facsimile or other
electronic signature is to be re-executed in original form by the parties which
executed the facsimile or other electronic signature.  No party may raise the
use of a facsimile machine or other electronic means, or the fact that any
signature was transmitted through the use of a facsimile machine or other
electronic means, as a defense to the enforcement of this Agreement.

 

(d)                                 All notices and other communications given
or made pursuant to this Agreement shall be in writing and shall be deemed
effectively given upon the earlier of actual receipt or:  (i) personal delivery
to the party to be notified; (ii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or
(iii) one (1)

 

9

--------------------------------------------------------------------------------


 

business day after deposit with a nationally recognized overnight courier,
freight prepaid, specifying next business day delivery, with written
verification of receipt.  All communications to an Investor shall be sent to the
address of the Investor set forth on the Investor’s signature page to this
Agreement and all communications sent to the Company shall be sent as follows:

 

If to the Company:

 

Broadway Financial Corporation

5055 Wilshire Boulevard, Suite 500

Los Angeles, CA 90036

Attention:  Wayne-Kent A. Bradshaw, President and CEO

 

with a copy to:

 

Arnold & Porter LLP

777 South Figueroa Street, 44th Floor

Los Angeles, CA 90017

Facsimile No:  213-243-4199

Attention:  James R. Walther, Esq.

 

(e)                                  Wherever the term “including” is used
herein, it shall be deemed to mean “including, without limitation.”

 

(f)                                   In case any one or more of the provisions
contained in this Agreement, or any of the documents or agreements contemplated
hereby, should be determined to be invalid, illegal or unenforceable in any
respect, the validity, legality, and enforceability of the remaining provisions
contained herein, or therein, shall not be in any way affected or impaired
thereby.

 

(g)                                  If, and as often as, there is any change in
the Common Stock by way of a stock split, stock dividend, combination or
reclassification, or through a merger, consolidation, reorganization or
recapitalization, or by any other means, appropriate adjustment shall be made in
the provisions hereof so that the rights and privileges granted hereby shall
continue with respect to the Common Stock as so changed.

 

(h)                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to conflicts of law principles that would result in the application of any law
other than the law of the State of Delaware.  The parties agree to submit to the
jurisdiction of the courts of the State of Delaware in any proceeding involving
this Agreement.

 

(i)                                     THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT OR UNDER ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT CONTEMPLATED
HEREBY OR RELATED HERETO AND IN ANY ACTION DIRECTLY OR INDIRECTLY RELATED TO OR
CONNECTED WITH THE OBLIGATIONS OF THIS AGREEMENT.  THE COMPANY ACKNOWLEDGES THAT
THIS WAIVER MAY DEPRIVE IT OF AN IMPORTANT RIGHT AND THAT SUCH WAIVER HAS BEEN
KNOWINGLY AND VOLUNTARILY MADE BY THE COMPANY AFTER CONSULTATION WITH ITS LEGAL
COUNSEL.

 

10

--------------------------------------------------------------------------------


 

(j)                                    The headings or captions of the various
Sections and other divisions of this Agreement are intended for convenient
reference only and neither form a part hereof nor are to be relied upon to
interpret or modify any of the provisions of this Agreement.

 

(k)                                 The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms.  It is accordingly
agreed that the parties hereto shall be entitled, without the necessity of
posting a bond, to specific performance of the terms hereof, this being in
addition to any other remedies to which a party is entitled at law or equity.

 

[Signature pages follow.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date set forth above.

 

 

 

BROADWAY FINANCIAL CORPORATION

 

 

 

 

 

 

 

By:

/s/Wayne-Kent A. Bradshaw

 

 

Name: Wayne-Kent A. Bradshaw

 

 

Title: President and Chief Executive Officer

 

 

GAPSTOW FINANCIAL GROWTH CAPITAL FUND I LP

 

 

 

By:

Gapstow Financial Growth Capital GP I LLC,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Christopher J. Acito

 

 

Name: Christopher J. Acito

 

 

Title: Managing Member

 

 

Address for Notices:

 

Gapstow Financial Growth Capital Fund I LP

c/o Hedgserv, Ltd.

Attn: Mr. Donal Murphy

75 St Stephens Green - 2nd Floor

Dublin 2 Ireland

 

with copies to:

 

Gapstow Financial Growth Capital Fund I LP

c/o Gapstow Capital Partners LP

Attn: Virginia Kocher

654 Madison Avenue, Suite 601

New York, NY 10065

 

with copies to:

 

Wiggin and Dana LLP

2 Stamford Plaza

281 Tresser Boulevard

Stamford, CT 06901

Facsimile No:  203-363-7676

Attn:  Mark Kaduboski, Esq.

 

[Signature Page to Registration Rights Agreement]

 

12

--------------------------------------------------------------------------------


 

NATIONAL COMMUNITY INVESTMENT FUND

 

 

 

 

 

 

By:

/s/ Saurabh Narain

 

 

Name: Saurabh Narain

 

 

Title: Chief Executive

 

 

Address for Notices:

 

National Community Investment Fund

135 South LaSalle, Suite 2040

Chicago, IL 60603

Attn:  Saurabh Narain

 

with a copy (which shall not constitute notice) to:

 

Dentons US LLP

233 South Wacker Drive, Suite 7800

Chicago, IL 60606-5404

Attn:  Scott A. Lindquist, Esq.

 

[Signature Page to Registration Rights Agreement]

 

13

--------------------------------------------------------------------------------